                       Case 19-01298-MAM                 Doc 427        Filed 07/13/20          Page 1 of 14




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                 www.flsb.uscourts.gov

In re:                                                Case No. 18-16248-BKC-MAM
                                                      Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                            /
ROBERT C. FURR not individually but                   ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,
         Plaintiff,
v.
JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et al.,
        Defendants.
                                                /

                              JOINT PRETRIAL STIPULATION

         In accordance with the Order Setting Filing and Disclosure Requirements for Pretrial and

Trial, Plaintiff ROBERT C. FURR (the “Trustee” or “Plaintiff”) not individually but as Chapter

7 Trustee of the bankruptcy estate of the Debtor Chance & Anthem, LLC and Defendants

JEFFREY M. SISKIND, individually and doing business as SISKIND LEGAL SERVICES

(“Siskind”), TANYA SISKIND, individually (T. Siskind) and Jeffrey Siskind as Trustee of the

Second Siskind Family Trust (“Family Trust”), CANNAMED PHARMACEUTICALS, LLC, a

Maryland Limited Liability Company (“Cann aMEDmed”),          SISKIND     LEGAL     SERVICES,

LLC, a Florida Limited Liability Company (“Siskind Legal”), SOVEREIGN GAMING &

ENTERTAINMENT, LLC, a Florida Limited Liability Company (“Sovereign”), FLORIDA'S

ASSOCIATION OF COMMUNITY BANKS AND CREDIT UNIONS, INC. a Florida
                        Case 19-01298-MAM                Doc 427         Filed 07/13/20          Page 2 of 14




Corporation (“FLACC”), SYMPATICO EQUINE RESCUE, INC, a Florida Corporation

(“Sympatico”) (Family Trust, CannaMEDmed, Siskind Legal, Sovereign, FLACC and

Sympatico are collectively referenced as the “Related Defendants”) stipulate that the following

facts are admitted and require no proof at trial:

       1.      Jeffrey Siskind is an attorney licensed in Florida since 1998. Siskind was the sole

member, attorney and control person of the Debtor when Debtor filed its Chapter 7 bankruptcy..

       2.      Siskind was a Chapter 11 debtor before this Court. In re Siskind, Case No. 13-

13096-MAM, in which case a plan of reorganization was confirmed on October 22, 2014.

       3.      On January 29, 2018, the Debtor filed a voluntary petition for bankruptcy relief

under Chapter 7 of the United States Code (the “Bankruptcy Code”) [ECF No. 1] in the United

States Bankruptcy Court for the District of Maryland.

       4.      On January 29, 2018, George W. Liebman was appointed Chapter 7 Trustee in the

District of Maryland.

       5.      On March 17, 2018, a Section 341 Meeting of Creditors was held in the District

of Maryland. The Debtor failed todid not appear.

       6.      On May 24, 2018, aA Memorandum and Order Transferring Venue to the

Bankruptcy Court for the Southern District of Florida was issued.rendenredrendered.

       7.      On May 25, 2018, Robert C. Furr was appointed as the Chapter 7 Trustee. A

section 341 Meeting of Creditors occurred on July 9, 2018 at 8:30 am in the Southern District of

Florida, West Palm Beach Division. The Debtor appeared through its sole managing member,

Defendant Siskind. Despite the passage of more than two years since his appointment, the

Chapter 7 trustee has not evaluated any of the Proofs of Claim filed against the Debtor.

       8.      Siskind, who resides in Palm Beach County, Florida,. Siskind wasis also the sole


                                                    2
                       Case 19-01298-MAM                   Doc 427         Filed 07/13/20           Page 3 of 14




manager and member of the Debtor at the time that Debtor filed its Chapter 7 bankruptcy, and ,

the individual who prepared and executed its bankruptcy schedules, and also served as the

Debtor’s pre-petition counsel.

       9.       Defendant, T. Siskind, is Siskind’s wife, and also.          T. Siskind resides in

Wellington, Florida.

       10.      Defendant, Family Trust, is a trust that wasis settled under the laws of the State of

MarylandFlorida. Additionally, Siskind is the Trustee of Family Trust., and a beneficiary or

party that asserts dominion and/or control of the Family Trust.

       11.      Defendant, CannaMEDed, is a limited liability company organized under the laws

of the State of Maryland. Its principal place of business is 500 Harborview Drive, Baltimore,

Maryland 21230was 27120 Ocean Gateway, Hebron, Maryland 21230. Pre-petition, the Debtor

purported to own 70% of Defendant CannaMEDed. The Debtor’s bankruptcy schedules reflect

investments in CannaMed and liabilities of CannaMed as liabilities of the Debtor. The Debtor

and CannaMEDed also purported to share a principal place of business in Hebron, Maryland

prior to the Debtor’s bankruptcy filing..

             12. On the Petition Date, Defendant, Siskind Legal, is a was an inactive Florida

                Limited Liability Company having a principal address of 525 S. Flagler Drive,

                Suite 500, West Palm Beach, FL 33401. On June 6, 2020, Siskind Legal was

                reinstated with a principal address of 3465 Santa Barbara Drive, Wellington, FL

                33414.

             13. On the Petition Date. Defendant, Sovereign, is a was an inactive Florida Limited

                Liability Company having its principal address of 3485 Lago De Talavera, Lake

                Worth, FL 33467..525 S. Flagler Drive, Suite 500, West Palm Beach, FL 33401.


                                                  3
                       Case 19-01298-MAM                  Doc 427         Filed 07/13/20          Page 4 of 14




                Its sole manager and registered agent iswas William Siskind. On May 20, 2020,

                Sovereign was reinstated with Judith Siskind.      as its Manager and registered

                agent with a principal address of 3485 Lago De Talavera, Lake Worth, FL 33467.

             14. On the Petition Date, Defendant, FLACC, is was an inactive a Florida not for

                profit corporation havingthat had its principal address of 113 N. Monroe Street,

                1st Floor, Tallahassee525 S. Flagler Drive, Suite 500, West Palm Beach, FL

                3230133401. Its president and registered agent is Siskind. Siskind. On June 6,

                2020, FLACC was reinstated with a principle place of business at 113 N. Monroe

                Street, 1st Floor, Tallahassee, Florida 32301.

             15. On the Petition Date, Defendant, Sympatico, is a was an inactive Florida not for

                profit corporation having its principal address of 525 S. Flagler Drive, Suite 500,

                West Palm Beach, FL 33401. Its president and registered agent is Siskind. On

                June 6, 2020, Sympatico was reinstated with a principal address of 3465 Santa

                Barbara Drive, Wellington, FL 33414. Its president, secretary and registered

                agent is Siskind.33414

       12.      Defendant, Siskind Legal, is an inactive Florida Limited Liability Company

having a principal address of 3465 Santa Barbara Drive, Wellington, FL 33414.525 S. Flagler

Drive, Suite 500, West Palm Beach, FL 33401.

       13.      Defendant, Sovereign, is an inactive Florida Limited Liability Company having

its principal address of 3485 Lago De Talavera, Lake Worth, FL 33467.525 S. Flagler Drive,

Suite 500, West Palm Beach, FL 33401.             Its sole manager and registered agent iswas

JudithWilliam Siskind.

       14.      Defendant, FLACC, is a Florida not for profit corporation having its principal


                                                 4
                      Case 19-01298-MAM                    Doc 427       Filed 07/13/20         Page 5 of 14




address of 113 N. Monroe Street, 1st Floor, Tallahassee, FL 32301525 S. Flagler Drive, Suite

500, West Palm Beach, FL 33401. Its presidentsole manager and registered agent is Defendant

Siskind.

       15.     Defendant, Sympatico, is a Florida not for profit corporation having its principal

address of 3465 Santa Barbara Drive, Wellington, FL          33414 3465 Santa Barbara Drive,

Wellington, FL 33144. Its president, secretarysole officer and registered agent is Siskind.

       16.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 157(a) and 1334(b), with the exception of claims made against Siskind..

       17.     This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (C), (E), (H) and

(O), with the exception of claims made against Siskind..

       18.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409, except as

to claims made against Siskind and T Siskind.

       19.     On February 11, 2013, Siskind filed a personal bankruptcy petition under Chapter

11 of the Bankruptcy Code.

       20.     On June 11, 2018, Siskind’s personal bankruptcy case was dismissed.

       21.     On the Petition Date, the Debtor claimed ownership of seventy percent (70%) of

the membership interests of CannaMEDed Pharmaceuticals, LLC (“CannaMEDed”) and valued

its interest in CannaMed at over $28 million. On the Petition Date, the Debtor only had $48.00

in its checking account and approximately $150.00 worth of office equipment.

       22.     The Debtor’s bankruptcy schedules reflect that it received in excess of $1.3

million from third parties: Among these creditors are (a) Frederick Volkwein ($500,000); (b)

Richard Neff ($526,000); (c) ABK South Properties, LLC ($250,000); (d) Gen VC, LLC

($100,000); and (e) Richard Bell ($50,000).


                                                5
                      Case 19-01298-MAM                  Doc 427         Filed 07/13/20          Page 6 of 14




       23.     On October 29, 2019, CannaMEDmedSiskind sought to forfeit the Debtor’s

interest in CannaMEDed. A copy of Siskind’sSee correspondence is annexed hereto as Exhibit

A (the “Post-Petition Forfeiture”).

       24.     On December 24, 2013, Christopher George (“George”)’s wife Dianna George

transferred $2 million belonging to George to an attorney trust account denominated “Siskind

Trust Account” ending in 7721.         Siskind thereafter transferred to Defendant Sovereign

approximately $1.9 million. George initialed two promissory notes for a total of $2,000,000

executed by Sovereign Gaming & Entertainment, LLC (“Sovereign”) when Siskind presented

them to George at the U.S. Penitentiary in Atlanta, Georgia in order to confirm George’s

understanding that the $2,000,000 deposited on his behalf into the Siskind Trust Account was a

loan to Sovereign.

       25.     On or about August 9, 2015, Carl Stone and his associate David Fiore

(“FioreStone”) caused Carl Stone to transferred $800,000 to the Siskind Trust Accountan

attorneys’ trust account maintained by Siskind and Siskind Legal for investment purposes,

partially to fund acquisition and in the improvements to real estate located at 3445 Santa Barbara

Drive, Wellington, FL 33414 (the “Santa Barbara House”). In consideration for the sum of

$65,000, Fiore subsequently assigned his interests to the Debtor. Richard Neff, who also loaned

the Debtor money to acquire andfor use in the renovateion of the Santa Barbara House. On

October 6, 2015, Neff transferred $500,000 to the Debtor on October 6, 2015..

       26.     On October 9, 2015, the Debtor transferred $59,000 to Mercedes Benz of Palm

Beach to purchase a Mercedes Benz in titled in the name of the Family Trust.

       27.     On or about November 17, 2014, Fred Volkwein, either directly or through

Sarenil Associates, LLC caused , deposited $1,157,623 to be deposited into the Siskind Trust


                                                6
                     Case 19-01298-MAM                 Doc 427         Filed 07/13/20         Page 7 of 14




Accountinto the Debtor.

       28.    On August 7, 2018, the Sarenil Associates, LLC filed a proof of claim against the

Debtor’s bankruptcy estate in the amount of $669,124 (Claim No. 3).

       29.    On October 30, 2015August 25, 2015, the Debtor purchased the Santa Barbara

House from JP Morgan Chase Bank, N.A. (“Chase”)Co. for $1,250,000 to settle a lawsuit for

specific performance brought by the Debtor against Chase. Chance & Anthem, LLC v. J.P.            Formatted: Font: Italic

Morgan Chase Bank, N.A., Case No. 50-2015-CA-010376..

       30.    The Legal Description of the Santa Barbara House is:

                     SOUTHFIELDS PHASE 1 WELLINGTON
                     COUNTRYPLACE LT 2 PUD, according to the Plat
                     thereof, as recorded in Plat Book 39, Pages 19 through 22,
                     of the Public Records of Palm Beach County, Florida

                     Parcel Control Number: 73-41-44-21-03-000-0020

       31.    On November 13, 2015, the Santa Barbara House was encumbered with a

mortgage by the Debtor in favor of New Wave Loans Residential, LLC in the amount of

$812,500. The mortgage instrument was executed by Siskind as managing member on behalf of

the Debtor.

       32.    On March 23, 2016, the Santa Barbara House was encumbered with a mortgage in

favor of ABK South Properties, LLC in the amount of $500,000. The mortgage instrument was

executed by Siskind as managing member on behalf of the Debtor.

       33.    On November 8, 2016, New Wave Lenders initiated a foreclosure proceeding

against the Santa Barbara House. New Wave Lenders 2015 B LP v. Chance & Anthem, LLC,

Case No. 50-2016-CA-012543. The complaint alleged that Debtor failed to remit payments

beginning with the payment which was due on August 6, 2016.



                                              7
                       Case 19-01298-MAM                 Doc 427         Filed 07/13/20        Page 8 of 14




        34.     On January 23, 2017, Defendant Wellington 3445, LP acquired the first position

mortgage in favor offrom New Wave Lenders for $898,231 and subsequently substituted itself as

plaintiff in the foreclosure case.

        35.     On June 12, 2017, the Santa Barbara House was acquiredsold at a foreclosure sale

byto Defendant Wellington 3445, LP for $1,000,100. The Chapter 7 Trustee settled its claims

against Wellington 3445, LP.

        36.     The Santa Barbara House is adjacent to a property which serves as Siskind’s

personal residence located within the municipality of the Village of Wellington, Florida.

        37.     On December 2, 2015, Siskind caused the Debtor to obtained an Assignment of

Mortgage from George A. Maler recorded against real property located within the Cross Creek

Condominium Association at 1500 N Congress Avenue, Unit B-6, West Palm Beach, Florida

33401 (the “Cross Creek Condominium”).

        38.     The Legal Description of the Cross Creek Condominium is:

                CROSS CREEK COND UNIT B-6 BLDG 9, a condominium
                according to the Declaration thereof recorded in Official Record
                Book 3262, Page 1812, of the Public Records of Palm Beach
                County, Florida.

                Parcel Control Number: 74-43-43-18-05-000-2006

        39.     On August 1, 2017, the Debtor , through Defendant Siskind, filed a Notice of Lis

Pendens against the Cross Creek Condominium and also initiated a foreclosure proceeding

against its owners in the matter styled Chance & Anthem, LLC v. Imitiaz Mohammed and               Formatted: Font: Italic

Zoreeda Mohammad, et al. Case No. 520-2017-CA-008682XXXXMB, which case was pending                 Formatted: Font: Italic

inthe Palm Beach County Circuit Court.

        40.     On October 12, 2017, the Debtor executed and Assignment of Mortgage from the



                                                8
                      Case 19-01298-MAM                   Doc 427         Filed 07/13/20           Page 9 of 14




Debtor to Zokaites Properties, LP concerning the mortgage it owned on the Cross Creek

Condominium.

       41.     On June 4, 2020, the Court entered an Order Denying Adversary Defendant

Jeffrey Siskind’s Motion for Order Requiring Mediation [ECF No. 312]. Accordingly, the

parties certify that further attempts to discuss settlement are not warranted in this case.However,

Siskind maintains that mediation will be beneficial to all parties, and that the parties have not as

yet conferred meaningfully about the possibility of settlement..

       42.     The Debtor made monthly payments in accordance with the lease/purchase

agreement on the Hebron, Maryland property through at least August, 2017.

       43.     The Debtor paid independent contractors and materials suppliers who provided

labor and materials for the Hebron, Maryland project at least through July, 2016.

       44.     The Debtor timely submitted an application to become a licensed grower tto the

Maryland Medical Cannabis Commission, the agency of the Sate of Maryland charged with

awarding licenses to successful applicants.

       45.     The Debtor sold a 1% share in CannaMED Pharmaceuticals, LLC to Richard Bell

for $50,000 prior to submitting its license application to the State of Maryland.

       46.     The Debtor sold a .25% share of CannaMED Pharmaceuticals, LLC to Robert

Smith in August, 2016 for $25,000.

       47.     The Debtor entered into a lease/purchase for a 7.4 acre property on which a

48,000 sq. ft. former manufacturing facility was located for the purpose of growing medical

cannabis in accordance with a license issued by the Maryland Medical Cannabis Commission.

       48.     The Debtor made substantialnumerous improvements to the Hebron, Maryland

property in the expectation of receiving a medical cannabis grower’s license.


                                                 9
                     Case 19-01298-MAM                 Doc 427           Filed 07/13/20       Page 10 of 14




       49.     CannaMED Pharmaceuticals, LLC was reinstated under the name NuCanna

Pharmaceuticals, LLC (“NuCanna”).

       50.     NuCanna recently purchased 2,250 cannabis seeds in order to grow medical

cannabis in Canada in preparation for a license to manufacture research grade cannabis pursuant

to a license to be issued by the U.S. Drug Enforcement Administration.

       51.     NuCanna applied for a U.S. license to manufacture research grade cannabis in

November, 2016.

       52.     NuCanna was the first applicant for the U.S. license to manufacture research

grade cannabis.

       53.     CannaMED’s Maryland license application was unsuccessful at least partly

because the agency responsible for awarding licenses did not follow the procedures which were

published to applicants.

       54.     CannaMED’s Maryland application included proforma build-out and revenue

projections which were based upon actual build-out costs and revenues and expenses

experienced firsthand by Siskind in a similar medical cannabis enterprise which Siskind

launched in Los Angeles, California in 2009.

       55.     CannaMED’s Maryland application listed individuals who were qualified to act

on behalf of the applicant.

       56.     CannaMED was a party to a research grant agreement with Johns Hopkins

Medical in accordance with which CannaMED provided up to $10,000,000 in funding to

Hopkins for medical cannabis research.

       57.     CannaMED’s investment in the Hebron, Maryland property conformed to the

purposes annunciated in CannaMED’s Maryland medical cannabis application.


                                               10
                     Case 19-01298-MAM                  Doc 427         Filed 07/13/20          Page 11 of 14




       58.      CannaMED had sufficient commitments for adequate funding to complete the

Hebron, Maryland buildout in the event that it was awarded a license.

       59.      Applicants which were awarded licenses in Maryland appear to be operating

successfully.

       60.      NuCanna’s application to the U.S. Drug Enforcement Administration is similar to

the application submitted to the State of Maryland.

       61.      There is no reason to assume that NuCanna will not be successful in obtaining a

profitable operation in the event that it is awarded a license by the U.S. Drug Enforcement

Administration.

       62.      NuCanna can be valued based upon its projected profitability set against a risk

factor which approximates is chances for obtaining a license.

       63.      CannaMED’s lease/purchase agreement amounted to a financing arrangement for

the purchase of the Hebron, Maryland property.

       64.      CannaMED’s interest in the Hebron, Maryland property pursuant to its

lease/purchase agreement can be valued.

       65.      The Chapter 7 Trustee’s appraiser stated in his deposition that he was made aware

of a 2015 appraisal which valued the 3445 Santa Barbara property at more than $2.6 million and

would as a result of that knowledge consider re-evaluating his assessment of the value of the

property in 2015.

       66.      The Chapter 7 Trustee’s appraiser noted that there were comparable properties

used by the appraiser who produced the 2015 appraisal of the Santa Barbara property which he

did not use.

       67.      The Chapter 7 Trustee’s appraiser performed his appraisal without visiting the


                                               11
                     Case 19-01298-MAM                           Doc 427               Filed 07/13/20   Page 12 of 14




Santa Barbara property.

       68.     The Chapter Trustee has provided Siskind with a proposed supplement its expert

report of Alan Barbee but has not filed said report.

       69.     The supplemental expert report revises Mr. Barbee’s assessment of the Debtor’s

insolvency during the period 2014 through and including 20178, but said revisions are not due to

any mistake or newly discovered evidence.

       41.70. The Chapter 7 Trustee recognizes that it is bound by a confidentiality agreement

covering Siskind’s Attorney Trust Account.

       SubmittedDated: July 13June 30, 2020 without approval of the Chapter 7 Trustee.

       .

                               S I S K I N D L E G A L, P L L C

                              _______/s/ Jeffrey M. Siskind_______
                              Jeffrey M. Siskind, Esq. FBN 138746
                                                       - Offices -
                              1629 K Street, Ste. 300, NW Washington, DC 20006
                                              --------------------------
                            113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
                                              ------------------------------
                              3465 Santa Barbara Drive Wellington, Florida 33414

                                         TELEPHONE (561) 791-9565
                                         FACSIMILE (561) 791-9581
                                         Email: jeffsiskind@msn.com




                                                  GENOVESE JOBLOVE & BATTISTA, P.A.
                                                  Attorneys for Chapter 7 Trustee
                                                  100 S.E. Second Street, 44th Floor
                                                  Miami, Floirda 33131
                                                  Telephone: (305) 349-2300
                                                  Telecopier: (305) 349-2310

                                                 By: /s/ DRAFT
                                                     Jesus M. Suarez, Esq.
                                                     Florida Bar No. 60086
                                                     jsuarez@gjb-law.com

                                                      12
                     Case 19-01298-MAM                  Doc 427         Filed 07/13/20             Page 13 of 14




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via E-
Mail upon the parties indicated on the Service List below on this 13th 30th day of Julyne, 2020.        Formatted: Superscript


                             _______/s/ Jeffrey M. Siskind_______
                             Jeffrey M. Siskind, Esq. FBN 138746




                                                By: /s/ DRAFT
                                                Jesus M. Suarez, Esq.




                                               13
                    Case 19-01298-MAM                  Doc 427         Filed 07/13/20        Page 14 of 14




                                       SERVICE LIST

Served via Electronic Mail upon:

Philip B Harris on behalf of Defendant CannaMEDed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
philip@philipbharris.com

Philip B Harris on behalf of Defendant OB Real Estate Holdings 1732, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust
philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc.
philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind
philip@philipbharris.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com




                                              14
